     Case: 1:20-cv-00553 Document #: 1-1 Filed: 01/24/20 Page 1 of 9 PageID #:7



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



 EUGENE SCALIA, Secretary of Labor,
 United States Department of Labor,

                       Petitioner,                         Case No. 20-cv-553
        v.
                                                           Judge:
 JJ GOLD COAST, INC., SARPINOS LOOP, INC.,
 and MJK SOUTH LOOP, INC., Illinois Corporations,          Magistrate Judge:
 and JULIUS JOKIMAS, an Individual,

                       Respondents.


   MEMORANDUM IN SUPPORT OF THE SECRETARY OF LABOR’S PETITION
    FOR ENFORCEMENT OF ADMINISTRATIVE SUBPOENAS DUCES TECUM

       Petitioner Eugene Scalia, Secretary of Labor, United States Department of Labor

(“Secretary” or “Department”), through the undersigned counsel, submits this Memorandum in

Support of the Secretary of Labor’s Petition for Enforcement of Administrative Subpoenas Duces

Tecum duly served on Respondents JJ GOLD COAST, INC., SARPINOS LOOP, INC., and

MJK SOUTH LOOP, INC., Illinois Corporations, (collectively “Respondent Corporations”)

and JULIUS JOKIMAS, an individual (collectively, “Respondents”). Copies of the Return of

Service and the subpoenas are attached hereto as Exhibits A, A1, A2, and A3, respectively.

Respondent Jokimas, who owns and operates all three Respondent Corporations, has failed to

respond to the majority of document requests made by the U.S. Department of Labor’s Wage and

Hour Division (“WHD”), despite the issuance of subpoenas pursuant to the WHD’s investigation

of Respondent Corporations. Accordingly, the Secretary seeks enforcement of the issued

subpoenas through an Order from this Court.

       The Department’s subpoenas are authorized by sections 9 and 11(a) of the Fair Labor
     Case: 1:20-cv-00553 Document #: 1-1 Filed: 01/24/20 Page 2 of 9 PageID #:8




Standards Act of 1938, as Amended, 29 U.S.C. § 201, et seq. (“FLSA”). The Department’s

subpoenas satisfy the applicable criteria established by the Supreme Court and applied by the

Seventh Circuit for a valid and enforceable administrative subpoena. First, the WHD’s inquiry is

within the authority of the agency. Second, the information sought is reasonably relevant to the

investigation. Finally, the documents requested are specifically defined in the subpoena

attachments. This Court has the authority to enforce these subpoenas, and the Secretary seeks

enforcement of the subpoenas through an order from this Court requiring full compliance with

the Secretary’s subpoenas.

                                   STATEMENT OF FACTS

       On August 8, 2018, the WHD initiated an investigation of the employment and pay

practices of Respondent Jokimas’ pizzeria businesses. Ex. B at ¶2. The investigation began with

the Sarpino’s pizzeria located at 158 West Division Street, Chicago, IL 60610 (hereinafter

“Respondent JJ Gold Coast”), and thereafter expanded to Respondent Jokimas’ other two

Sarpino’s locations. Ex. B at ¶3, 12. Respondent Jokimas indicated there was no official

corporate headquarters for his three corporations, so he requested correspondence be sent to the

JJ Gold Coast location. Ex. B at ¶4. He also provided his email address for correspondence. Id.

On September 17, 2018, Wage and Hour Investigator Renato Reggiardo (“WHI Reggiardo”)

conducted an on-site visit at the JJ Gold Coast location. Ex. B at ¶4. WHI Reggiardo met with

Respondent Jokimas and provided him with an FLSA Appointment Letter. Ex. B at ¶5. The

appointment letter explained WHD’s investigation and requested certain documents necessary to

ascertain compliance with the FLSA. Ex. B at ¶5. Respondent Jokimas expressed a willingness

to cooperate with the investigation. Id.

       In the months following the site visit, WHI Reggiardo attempted to obtain the initial



                                                2
     Case: 1:20-cv-00553 Document #: 1-1 Filed: 01/24/20 Page 3 of 9 PageID #:9




documents requested in the appointment letter. Ex. B at ¶6-9. Respondent Jokimas’ production

was slow and incomplete. In December of that year, after multiple follow-up contacts,

Respondent Jokimas referred WHI Reggiardo to the certified public accountant for the three

Respondent Corporations, to obtain the outstanding documents. Ex. B at ¶9. On December 18,

2018, WHI Reggiardo emailed Respondent Jokimas and his accountant a compliance review

letter, attached hereto as Ex. B2, outlining what records he still sought related to his initial

investigation, and what steps he had been taken thus far to obtain those records. Ex. B at ¶10.

The compliance letter requested the records within 72 hours. WHI sent an updated letter to the

accountant, via email, on January 11, 2019, to include all three Respondent Corporations in the

records request. Ex. B at ¶12.

       Respondents did not provide the records the letter requested within 72 hours. However,

the accountant did provide some of the requested tax documents quickly. Ex. B at ¶11.

Spreadsheet summaries of total weekly hours worked and pay records were sent in waves. The

accountant emailed the first set of these records in January 2019. Ex. B at ¶12. Respondent

Jokimas sent the last set of records on April 17, 2019. Ex. B at ¶17. A complete set of even these

type of insufficient records—covering the time span requested in the subpoenas and for all three

Respondent Corporations—has to date not been provided to WHD. Id.

       After roughly five months of trickling document production from Respondents, still

seeking the documents necessary to conduct its investigation, the WHD served three duly issued

administrative subpoenas duces tecum upon Respondent Jokimas. Ex. B at ¶15. The subpoenas

sough production of documents, including but not limited to: (1) documents identifying officers

and directors of Respondent Corporations, (2) time cards and other records of hours worked;

(3)Internal Revenue Service W-2 forms and 1099 Forms distributed by Respondent



                                                   3
     Case: 1:20-cv-00553 Document #: 1-1 Filed: 01/24/20 Page 4 of 9 PageID #:10




Corporations; (4) documents reflecting the rate of pay for each worker; (5) documents related to

tips received by workers and tip credits taken by Respondent Corporations; and (6) documents

related to any contracts or agreements between Respondent Corporations and workers it

considers to be independent contractors. The subpoenas cover an approximately three-year time

span, from March 2016 through the date of production. Ex. A1, A2, A3.

       The subpoenas demanded Respondents produce documents by April 12, 2019. Though

the subpoenas were served on March 22, 2019, WHI Reggiardo did not hear or receive anything

from Respondents until April 11, 2019. Ex. B at ¶16. At that point, Respondent Jokimas claimed

to be still struggling to comply with the subpoenas. WHI Reggiardo gave Respondent Jokimas an

extension to comply with the subpoenas, to April 16, 2019. Id.

       Ultimately, by April 17, 2019, Respondent Jokimas had provided a one-page

organizational chart for each of the three Respondent Corporations and the Corporation File

Detail Report print out from the Illinois Secretary of State for each of the three Respondent

Corporations. Ex. B at ¶17a-b.

       Additionally, for Respondent JJ Gold Coast, Inc., Respondent Jokimas provided W-2 tax

forms and 1099 forms for the year 2017 only. He provided the incomplete payroll records

referenced above for 2018 only. Ex. B at ¶17c.

       For Respondent Sarpinos Loop, Inc., Respondent Jokimas also provided the incomplete

payroll records referenced above for 2018 only. Ex. B at ¶17d.

       For Respondent MJK South Loop, Inc., Respondent Jokimas only provided, in addition to

the organizational chart and Secretary of State print-out, W-2 forms for 2017. Ex. B at ¶17e.




                                                 4
       Case: 1:20-cv-00553 Document #: 1-1 Filed: 01/24/20 Page 5 of 9 PageID #:11




                                              ARGUMENT

I.        The Secretary of Labor Is Authorized by Statute to Issue Subpoenas in Order to
          Investigate Compliance with the FLSA and May Enforce Such Subpoenas in
          Federal Court.

          In support of the Secretary’s enforcement duties, the FLSA grants the Secretary subpoena

power, providing:

                  For the purpose of any hearing or investigation provided for in this
                  chapter, the provisions of section 49 and 50 of title 15 (relating to
                  the attendance of witnesses and the production of books, papers and
                  documents), are made applicable to the jurisdiction, powers, and
                  duties of the Administrator, the Secretary of Labor, and the industry
                  committees.

29 U.S.C. § 209. 1 Subpoenas issued under the FLSA are enforceable in federal court. See 15

U.S.C. § 49 (providing if the subject of an agency subpoena disobeys that subpoena, the agency

“may invoke the aid of any court of the United States in requiring the attendance and testimony

of witnesses and the production of documentary evidence”); see also Donovan v. Mehlenbacher,

652 F.2d 228, 230 (2d Cir. 1981) (“[T]he Department of Labor clearly has the power to issue

subpoenas in the course of an investigation conducted under statutory authority, and to have

those subpoenas enforced by federal courts.” (citing Okla. Press Publ’g Co. v. Walling, 327 U.S.

186, 200-01 (1946))).

          “In general, an administrative agency’s subpoena meets the requirements

for enforcement if (1) the inquiry is within the authority of the agency, (2) the demand is not too



1
    The Federal Trade Commission Act, 15 U.S.C. § 49, provides in pertinent part:

                  [T]he Commission shall have power to require by subpoena the attendance
                  and testimony of witnesses and the production of all such documentary
                  evidence relating to any matter under investigation. . . . [I]n case of
                  disobedience to a subpoena the Commission may invoke the aid of any
                  court of the United States in requiring the attendance and testimony of
                  witnesses and the production of documentary evidence.

                                                     5
     Case: 1:20-cv-00553 Document #: 1-1 Filed: 01/24/20 Page 6 of 9 PageID #:12




indefinite, and (3) the information sought is reasonably relevant to the investigation.” Chao v.

Local 743, Int’l Bhd. of Teamsters, AFL-CIO, 467 F.3d 1014, 1017 (7th Cir. 2006) (citing United

States v. Morton Salt Co., 338 U.S. 632, 653 (1950); E.E.O.C. v. Quad/ Graphics, Inc., 63 F.3d

642, 645 (7th Cir. 1995)). “An administrative agency’s subpoena power is intended to permit the

agency to ‘investigate merely on suspicion that the law is being violated, or even just because it

wants assurance that it is not.’” Id. (quoting Morton Salt Co., 338 U.S. at 642-43) “[A] district

court’s decision to enforce an agency subpoena generally is reviewed deferentially . . . .”

E.E.O.C., 63 F.3d at 645 (quoting Dow Chemical Co. v. Allen, 672 F.2d 1262, 1267 (7th Cir.

1982)). “Affidavits of government officials have been accepted as sufficient to make out a prima

facie showing that these requirements are satisfied.” United States v. Comley, 890 F.2d 539, 541

(1st Cir. 1989). As explained below, the Secretary’s Subpoenas Duces Tecum satisfies all of the

requirements for enforcement.

       A.      The Inquiry Is Within the Authority of the Agency.

       The subpoenas were issued in furtherance of the Secretary’s investigation into

Respondents’ compliance with the FLSA. The FLSA grants the Secretary broad investigatory

powers to determine compliance with its provisions. Section 11(a) gives the Secretary or his

designee, the WHD, authority to investigate and gather data regarding “wages, hours, and other

conditions and practices of employment in any industry subject to this Act.” 29 U.S.C. § 211(a).

       It also empowers the Secretary to enter and inspect such places and records as he may

deem appropriate to determine whether any person has violated the Act. Id. Section 11(c) of the

FLSA further requires employers to make, keep and preserve certain records as prescribed by the

Secretary. 29 U.S.C. § 211(c). Pursuant to this mandate, the Department of Labor has issued

regulations under the FLSA requiring employers subject to the FLSA to keep records of



                                                 6
     Case: 1:20-cv-00553 Document #: 1-1 Filed: 01/24/20 Page 7 of 9 PageID #:13




employees’ names and contact information, hours worked each workday and total hours worked

each workweek, total daily or weekly straight-time and overtime earnings, total wages paid each

period, the date of payment and the pay period covered by the payment, among other items. See

29 C.F.R. § 516.2 (2016).

       Here, the Secretary plainly acts pursuant to the investigative authority described above.

The purpose of these subpoenas and the investigation into Respondents’ businesses is to

determine whether Respondents and any other person or entity acting as an employer are in

compliance with the minimum wage, overtime and recordkeeping provisions of the FLSA. A

showing of probable cause, or even reasonable cause, of violations is not necessary for

documents to be within an agency’s subpoena power. See Morton Salt Co., 338 U.S. at 642-43.

In sum, the WHD is statutorily empowered to determine whether Respondents are and have been

in compliance with the FLSA.

       B.      The Information Sought Is Reasonably Relevant To The Investigation.

       The subpoenas at issue properly request records directly relevant to the WHD’s

investigation into the employment practices of Respondents. Relevance in enforcement

proceedings must be construed broadly. Doe v. United States, 253 F.3d 256, 266 (6th Cir. 2001).

Records are reasonably relevant if the information is relevant to any inquiry the Secretary is

authorized to undertake. See Dole v. Trinity Industries, Inc., 904 F.2d 867, 874 (3d Cir. 1990).

“The district court defers to ‘the agency’s appraisal of relevancy, which must be accepted so long

as it is not obviously wrong.’” N.L.R.B. v. Champagne Drywall, Inc., 502 F. Supp. 2d 179, 182

(D. Mass. 2007) (quoting N.L.R.B. v. Am. Med. Response, Inc., 438 F.3d at 193 (citing In re

McVane, 44 F.3d 1127, 1136 (2d Cir. 1995))). See also Resolution Trust Corp. v. Walde, 18 F.3d

943, 946 (D.C. Cir. 1994) (finding a court should defer to an agency’s relevance determination



                                                 7
     Case: 1:20-cv-00553 Document #: 1-1 Filed: 01/24/20 Page 8 of 9 PageID #:14




so long as it is not obviously wrong). Here, the subpoenas seek documents relevant to the

Secretary’s investigation of Respondents’ compliance with the FLSA, and to determine liability

for any non-compliance. WHD requests payroll records, time cards, and tax forms in order to

determine compliance with the minimum wage, overtime, and recordkeeping provisions of the

FLSA. Ex. A1, A2, A3.

       C.      The Demand Is Not Indefinite.

       The documents requested by the WHD are specific business records that firms regularly

keep and maintain and are required to keep and maintain, and are limited to the period dating

back not more than three years from the start of the WHD investigation. See 29 U.S.C. § 211; 29

C.F.R. § 516.2 (requiring an employer “maintain and preserve payroll or other records

containing” employees’ full names, addresses, work schedules, hourly rates of pay, and hours

worked); id. § 516.5 (requiring the preservation of certain records for three years); id. § 516.6

(requiring the preservation of certain records for two years); id. § 516.7 (requiring records “be

available for inspection and transcription by the [Wage and Hour] Administrator or a duly

authorized and designated representative”). Thus, the documents requested are not too indefinite

to be produced by Respondents.

                                         CONCLUSION

       The subpoenas duces tecum issued to Respondents seek specific documents reasonably

related to the WHD’s investigation of the employment and pay practices of Respondents and

were properly issued and served by the WHD. The Secretary respectfully requests the Court

grant the Secretary’s Petition for an Order compelling Respondents to fully comply with the

subpoenas within 10 days of the date of the Order. The Secretary further requests the Court

direct the U.S. Marshals Service to effect service upon the Respondents. The Secretary further

requests an Order tolling the statute of limitations from April 12, 2019, the date Respondents

                                                 8
     Case: 1:20-cv-00553 Document #: 1-1 Filed: 01/24/20 Page 9 of 9 PageID #:15




first failed to comply with the Secretary’s subpoenas duces tecum, until such date as the

Secretary informs the Court that Respondents have complied in full. Finally, the Secretary

requests this Court issue an order directing Respondents to pay all costs and expenses incurred

by the Secretary in this matter.

                                                     Respectfully submitted,

                                                     KATE O’SCANNLAIN
                                                     Solicitor of Labor

                                                     CHRISTINE Z. HERI
                                                     Regional Solicitor

                                                     /s/Esther E. Mulder
                                                     Esther E. Mulder
                                                     Trial Attorney

                                                     Attorneys for Eugene Scalia
                                                     Secretary of Labor, United States
                                                     Department of Labor, Petitioner

       P.O. Address:
       U.S. Department of Labor
       Office of the Solicitor
       230 South Dearborn Street, Suite 844
       Chicago, IL 60604
       Telephone: (312) 353-7837
       Fax: (312) 353-5698
       E-mail: mulder.esther.e@dol.gov




                                                9
